Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Renfrow, US 2002/0037821, discloses a detergent composition containing at least two surfactants, one having a cloud point of less than about 30 Degrees Celsius, especially below 14 Degrees Celsius, and another having a cloud point greater than about 30 Degrees Celsius, especially above about 40 Degrees Celsius (see abstract).  It is further taught by Renfrow that the detergent composition further contains phosphoric acid or hydrochloric acid (see paragraph 4 and claim 7 on page 2), that the two surfactants are alcohol alkoxylates that contain ethylene oxide groups, propylene oxide groups, and R groups that contain 4-20 carbon atoms (see paragraphs 8-19), and that the composition contains 1-5% by weight of the first surfactant and 1-10% by weight of the second surfactant (see paragraph 9).  However, patentee differs from applicant in that Renfrow does not teach or suggest in general a detergent composition that contains less than 0.5% by weight of the first surfactant (i.e. less than 5,000 mg/L), as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 5, 2022